Title: Enclosure: Thomas Jefferson’s Notes on a Conversation with Edmond Genet, 10 July 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] July 10. 1793.

The Secretary of Treasury having communicated to Genl Knox & myself that he had been informed that the Little Sarah had much augmented her arms, and was greatly advanced in her preparations, we concurred in opinion that the Govr should be desired to have a reexamination of the fact. it was done & a Report made that she had entered the port with only 4. guns, & now had 14 &c. the next day, being Sunday the 7th inst. I received a letter from the Govr by express informing me he understood she would sail that day. I went instantly to town. he told me he had received the intelligence the night before & had sent mister Dallas at midnight to mister Genet. mister Dallas told me that on his proposing the subject of detaining the vessel he flew into a great passion, talked extravegantly & concluded by refusing to order the vessel to stay. as the Govr had sent for Genl Knox also, I told him I would in the mean time go to mister Genet & speak with him on the subject. I went.
On his coming into the room I told him I called on the subject of the Little Sarah, that our information was that she was armed contrary to the decision of the President which had been communicated to him & that she would sail that day & I requested that he would detain her till we could enquire into the fact and lay it before the President who would be here on Wednesday. he took up the subject instantly in a very high tone, and went into an immense feild of declamation & complaint. I found it necessary to let him go on, and in fact could do no otherwise, for the few efforts which I made to take some part in the conversation were quite ineffectual. it is impossible for me to state the particulars
 of what he said. such of the general topics as I can now recollect were these; he charged us with having violated the treaties between the two nations, & so went into the cases which had before been subjects of discussion, complained that we suffered our flag to be insulted & disregarded by the English, that they stopped all our vessels took out of them whatever they suspected to be French property, that they had taken all the provisions he had embarked in American vessels for the colonies, that if we were not able to protect their vessels in our ports nor their property on the high seas, we ought to permit them to protect it themselves, that they on the contrary paid the highest respect to our flag, that tho it was notorious that most of the cargoes sent from America were British property, yet being in American vessels, or pretended American vessels, they never touched it, and thus had no chance of retaliating on their enemies; that he had been thwarted, and opposed in every thing he had had to do with the government, that he found himself in so disagreeable a situation that he sometimes thought of packing up & going away, as he found he could not be useful to his nation in any thing; he dwelt on the friendly propositions he brought from his nation, on the instructions & dispositions with which he came to do whatever would gratify us; that to such propositions such a return ought not to have been made by the Executive without consulting Congress, and that on the return of the President he would certainly press him to convene the Congress. he had by this time got into a more moderate tone, and I stopped him at the subject of calling Congress, explained our constitution to him, as having divided the functions of government among different authorities, the Executive, Legislative & Judiciary, each of which were supreme in all questions belonging to their department & independt of the others: that all the questions which had arisen between him & us belonged to the Executive department, and if Congress were sitting could not be carried to them, nor would they take notice of them. he asked if they were not the sovereign? I told him No, they were sovereign in making laws only, the Executive was sovereign in executing them, & the Judiciary in construing them where they related to their department. but says he, at least, Congress are bound to see that the treaties are observed. I told him No, there were very few cases indeed arising out of treaties which they could take notice of; that the
 President is to see that treaties are observed. and if he decides against the treaty to whom is a nation to appeal? I told him the constitution had made the President the last appeal. he made me a bow, and said that indeed he would not make me his compliments on such a constitution, expressed the utmost astionishment at it, and seemed never before to have had such an idea. he was now come into perfect good humour & coolness, in which state he may be spoken with with the greatest freedom. I observed to him the impropriety of his conduct in persevering in measures contrary to the will of the government & that too within it’s limits wherein they had unquestionably a right to be obeyed. but, says he, I have a right to expound the treaty on our side. certainly, says I, each party has an equal right to expound their treaties: you, as the agent of your nation, have a right to bring forward your exposition, to support it by reasons, to insist on it, to be answered with the reasons for our exposition where it is contrary: but when, after hearing & considering your reasons, the highest authority in the nation has decided, it is your duty to say you think the decision wrong, that you cannot take upon yourself to admit it, and will represent it to your government to do as they think proper; but in the meantime you ought to acquiesce in it, & to do nothing within our limits contrary to it. he was silent as to this, & I thought was sensible it was right. I brought him to the point of the Little Sarah, & pressed his detention of her till the President’s return. why detain her said he? because, said I, she is reported to be armed with guns acquired here. he said the guns were all of French property, and surely we did not pretend to controul them in the disposal of their own property, that he could name to me the French vessels from whom he had taken every gun. I told him I would be obliged to him for any evidence of that fact with which he would furnish me, & repeated my request to detain the vessel. he was embarrassed, & unwilling, he said he should not be justifiable in detaining her. I told him it would be considered as a very serious offence indeed if she should go away, that the government was determined on the point, and thinking it right, would go through with it. after some hesitation he said he could not make any promise, it would be out of his duty, but that he was very happy in being able to inform me that the vessel was not in readiness & therefore could not sail that day. I asked him if I might rely that she would not be
 ready to sail before the return of the President? he then spoke of her unreadiness indefinitely as to time, said she had many things to do yet, and would not be ready for some time, he did not know when. and whenever I tried to fix it to the President’s return, he gave the same answer that she would not be ready for some time, but with the look & gesture which shewed he meant I should understand she would not be gone before that. but says he she is to change her position & to fall down the river to-day but she will not depart yet. what, says I, will she fall down to the lower end of the town? I do not know exactly where says he, but some where there for the convenience of getting ready some things, but let me beseech you, says he, not to permit any attempt to put men on board her. she is filled with high spirited patriots, & they will unquestionably resist; and there is no occasion, for I tell you she will not be ready to depart for some time. I told him then I would take it for granted she would not be ready before the President’s return, that in the mean time we would have enquiries made into the facts, & would thank him for information on the subject, & that I would take care that the case should be laid before the President the day after his return. he promised to give me a state of facts the next day. I then returned to the Governor, told him what had passed, & that I was satisfied that tho the vessel was to fall some where down the river, she would not sail. he thereupon ordered the militia to be dismissed. on repeating to him & mister Dallas what mister Genet had said, we found that it agreed in many particulars with what he had said to mister Dallas: but mister Dallas mentioned some things which he had not said to me, & particularly his declaration that he would appeal from the President to the people. he did in some part of his declamation to me drop the idea of publishing a narrative or statement of transactions, but he did not on that, nor ever did on any other occasion in my presence, use disrespectful expressions of the President. he from a very early period shewed that he believed there existed here an English party, and ascribed to their misinformation industry and maneuvres some of the decisions of the Executive. he is not reserved on this subject. he complains of the partiality of the information of those employed by the government, who never let a single movement of a French vessel pass unnoticed, nor ever inform of an English one arming, or not till it is too late to stop her. the next day, Monday, I met
 the Secretaries of the Treasury & War, in the Governor’s office. they proposed our ordering a battery to be erected on Mud island immediately, guns to be mounted, to fire at the vessel, & even to sink her if she should attempt to pass. I refused to concur in the order, for reasons assigned in another paper. the vessel was then at Gloucester point. whether any intimation of this proposition got out or not, I do not know, but she very soon after fell down to Chester. on a suggestion that there were 15. or 20. Americans on board, we desired mister Rawle to take measures to prosecute them. see his answer both as to the fact & the law.

Th: Jefferson

